DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-13) in the reply filed on 05/10/2022 is acknowledged. 
Applicant traversed the Restriction Requirement between Group I (claims 1-13) and Group II (claims 14-19) on the ground(s) that there would not be a serious search burden to search both groups. This is not found persuasive because the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, although similar, Group II additively manufactured components having a recrystallized grain structure with a target grain size and a percent cold working range, that is not claimed in the invention of Group I. Thus, it is shown that these inventions would require at least searching different class/subclasses and different search strategies/queries.
The requirement is still deemed proper and is therefore made FINAL. 
Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 6/17/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fridy et al (WO 2020/122992 A1), hereinafter Fridy, as evidenced by Gibson (Gibson, Ian, et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer, 2010.). 
Regarding claim 1, Fridy discloses a method for producing a metallic part by an additive manufacturing process, wherein at least a region of an outer surface of a metallic preform is sealed, resulting in reduced porosity ([0004]). Fridy discloses an additive manufacturing process comprises (a) dispersing a feedstock in a material deposition region or a powder in a powder bed, selectively heating a portion of the powder to a temperature above the liquid temperature of the powder, forming a molten pool, and cooling the molten pool (i.e., additively printing a metallic preform such that the preform contains a predetermined amount of porosity) ([0017],[0029]). Fridy discloses that the metallic preform can be coated in order to prepare the metallic preform for cold isostatic pressing in order to provide a pressed part (i.e., working the additively printed preform such that the preform incurs a predetermined amount of deformation) ([0037]). Fridy discloses the coating on the additively manufactured preform can be mechanically removed and/or heated and vaporized, wherein the pressed part comprises a reduced porosity (i.e., heat treating the worked preform to form a final component) ([0037]). Fridy discloses that isostic pressing can change the shape, porosity, and/or density of the additively manufactured metallic preform (i.e., contains a predetermined amount of porosity… incurs a predetermined amount of deformation) ([0045]-[0050]). 
Note that Fridy teaches a powder bed fusion additive manufacturing process and an isostatic working process, which necessarily includes a preform containing a predetermined amount of porosity and deformation, as disclosed above. Rapid fusion of a powder bed using a laser or other heat source rarely results in 100% dense, porosity-free parts, therefore a feature of most parts built using PBF techniques is distributed porosity throughout the part, as evidenced by Gibson (p.108). 
Regarding claim 2, Fridy teaches a powder bed fusion additive manufacturing process and an isostatic working process, which necessarily includes a preform containing a predetermined amount of porosity and deformation, as disclosed above. The grain size of a component can be affected by heating temperature, scanning, porosity, working/shaping, and cooling parameters, as evidenced by Gibson (p.108). The limitation, “wherein a grain size of the final component is based on the predetermined amount of porosity contained by the preform and the predetermined amount of deformation incurred by the preform” is considered an implicit feature as taught above by Fridy, evidenced by Gibson. 
Regarding claim 3, Fridy discloses that the additive manufacturing process comprises (a) dispersing a feedstock in a material deposition region or a powder in a powder bed, selectively heating a portion of the powder to a temperature above the liquid temperature of the powder, forming a molten pool, and cooling the molten pool (i.e., wherein additively printing the metallic preform comprises additively printing the metallic preform using a powder bed fusion technique) ([0017],[0029]). 
Regarding claims 4-6, Fridy discloses that the additive manufacturing process can include electron beam or plasma arc techniques (i.e., electromagnetic radiation beam) ([0036]), wherein the laser module can be adapted to direct a laser beam onto and heat at least a selected region of the outer surface of the material (i.e., controlling a speed… beam used to additively print the metallic preform is moved relative to the metallic preform) (i.e., controlling a number of passes) (i.e., controlling an energy of an electromagnetic radiation) ([0036]). The amount of porosity of a component can be affected by heating temperature, scanning, working/shaping, and cooling parameters, as evidenced by Gibson (p.108). As disclosed in Fridy, evidenced by Gibson, it is known that controlling the scanning speed, number of passes, and energy intensity of an electromagnetic radiation beam has a direct effect on the porosity of the produced/final component. 
Regarding claim 7, Fridy discloses a porosity of the sealing layer is less than a porosity of an interior of the AM metallic preform ([0004]), which teaches that there are at least two different portions of a metallic preform with two different porosity values. 
Regarding claim 8, Fridy discloses that the metallic preform can be coated in order to prepare the metallic preform for cold isostatic pressing in order to provide a pressed part (i.e., working the additively printed preform comprises cold working the additively printed preform such that the preform incurs the predetermined amount of deformation) ([0037]).
Regarding claim 9, Fridy discloses that the metallic preform can be coated in order to prepare the metallic preform for cold isostatic pressing in order to provide a pressed part (i.e., working the additively printed preform comprises isostatically working the additively printed preform such that the preform incurs the predetermined amount of deformation) ([0037]).
Regarding claim 10, Fridy discloses that the metallic preform can be coated in order to prepare the metallic preform for cold isostatic pressing in order to provide a pressed part (i.e., working the additively printed preform comprises cold isostatic pressing the additively printed preform such that the preform incurs the predetermined amount of deformation) ([0037]). 
Regarding claim 11, Fridy teaches a powder bed fusion additive manufacturing process and an isostatic working process, which necessarily includes a preform containing a predetermined amount of porosity and deformation, as disclosed above. The grain size of a component can be affected by heating temperature, scanning, porosity, working/shaping, and cooling parameters, as evidenced by Gibson (p.108). The limitation, “wherein a grain size of the final component is based on the predetermined amount of porosity contained by the preform and the predetermined amount of deformation incurred by the preform” is considered an implicit feature as taught above by Fridy, evidenced by Gibson. 
Regarding claim 12, Fridy discloses that the additive manufacturing process can be used to form a metallic part for an engine component/heat exchanger in an aerospace vehicle and a blade in a stationary turbine for electrical power generation (i.e., turbomachine component) ([0060]). 
Regarding claim 13, Fridy discloses that the additive manufacturing process can be used to form a metallic part for an engine component/heat exchanger in an aerospace vehicle and a blade in a stationary turbine for electrical power generation (i.e., gas turbine engine blade or a gas turbine engine vane) ([0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-4254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734